 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    RONALD GENE MITTIE,                              Case No. 1:21-cv-00393-EPG
11                       Plaintiff,
12              v.                                     ORDER GRANTING REQUEST FOR
                                                       WITHDRAWAL OF FILING AND
13    COMMISSIONER OF SOCIAL                           DIRECTING U.S. MARSHALS SERVICE
      SECURITY,                                        NOT TO SERVE DOCUMENTS
14
                         Defendant.                    (ECF Nos. 7, 11)
15

16

17          On July 12, 2021, Plaintiff filed a notice of submission of documents for service by the

18   U.S. Marshals Service (ECF No. 7), proof of service made by certified mail (ECF No. 8), and a

19   motion for extension of time to serve Defendant under Federal Rule of Civil Procedure 4(m)

20   (ECF No. 9). On July 13, 2021, this Court granted the motion for extension (ECF No. 10), and

21   that same day, Plaintiff requested withdrawal of the notice of submission of documents for

22   service by the U.S. Marshals Service, stating that counsel filed the notice “inadvertently.” (ECF

23   No. 11).

24          Given Plaintiff’s request for withdrawal (ECF No. 11) and that counsel has already filed

25   proof of service (ECF No. 8) in this case, IT IS ORDERED that the request for withdrawal (ECF

26   No. 11) is granted and the United States Marshals Service need NOT serve the documents

27   provided for service (ECF No. 7) in this case.

28          \\\
                                                       1
 1          The Clerk of the Court is directed to provide a copy of this order to the United States

 2   Marshals Service.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    July 14, 2021                               /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
